DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 27, 2022 was filed on the mailing date of the application on June 27, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on June 27, 2022.  These drawings are accepted.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7, 9-15, and 17-19 of U.S. Patent No. 11,404,022 in view of Wyatt et al. (US 2012/0206461).  Please see the tables and rejections below.

Present Application #17/850,942  
1
2
3
4
5
6
7
8
9
10
U.S. Patent #11,404,022  
1
1
2
3
4
5
6
7
9
9


Present Application #17/850,942  
11
12
13
14
15
16
17
18
19
20
U.S. Patent #11,404,022  
10
11
12
13
14
15
17
18
19
17


Present Application #17/850,942  Claim 1
U.S. Patent #11,404,022  Claim 1
A method comprising: 
A method comprising: 

compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;

scanning out the rendered frames; and

compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application recites, “rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames,” where claim 1 of the patent application does not explicitly recite this limitation.  However, claim 1 of the patent application recites “compressing one or more source frames of a plurality of source frames rendered at a variable frame rate” denoting a plurality of source frames are rendered at a variable frame rate, which in turn, may produce a plurality of rendered frames, thus may be considered to teach that recited by the present application.  Claim 1 of the present application further recites, “scanning out the rendered frames” where claim 1 of the patent application does not recite such limitation.  However, Wyatt et al. disclose scanning out the rendered frames ([0032] notes while operating in normal mode, GPU 240 configured to scan out pixel data from frame buffers 244 to generate video signals for display on display device 110, [0036] notes while operating in self-refresh mode, the pixel data generated by GPU 240 is cached and scanned out, by the self-refresh controller (SRC) 220, to generate video signals for display on display device 110).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to scanout rendered frames as taught by Wyatt et al. to ultimately be transmitted and output for display as known in the art.

Present Application #17/850,942  Claim 2
U.S. Patent #11,404,022  Claim 1
The method of claim 1, further comprising:  
A method comprising…
compressing one or more source frames of the plurality of source frames.
… compressing one or more source frames of a plurality of source frames rendered at a variable frame rate…


Present Application #17/850,942  Claim 3
U.S. Patent #11,404,022  Claim 2
The method of claim 2, further comprising:  
The method of claim 1, further comprising: 
capturing the one or more source frames before said compressing the one or more source frames.
capturing the one or more source frames before said compressing the one or more source frames.



Present Application #17/850,942  Claim 4
U.S. Patent #11,404,022  Claim 3
The method of claim 2, further comprising:  
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the one or more source frames before said compressing the one or more source frames; and 
	
sending a resulting compressed frame to one or more remote devices over a network.
sending a resulting compressed frame to one or more remote devices over a network.


Present Application #17/850,942  Claim 5
U.S. Patent #11,404,022  Claim 4
The method of claim 1, wherein
The method of claim 1, wherein 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the one or more downward fluctuations.


Present Application #17/850,942  Claim 6
U.S. Patent #11,404,022  Claim 5
The method of claim 1, further comprising:  
The method of claim 1, further comprising: 
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.


Present Application #17/850,942  Claim 7
U.S. Patent #11,404,022  Claim 6
The method of claim 1, wherein  
The method of claim 1, wherein 
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 8
U.S. Patent #11,404,022  Claim 7
The method of claim 1, wherein  
The method of claim 1, wherein 
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 9
U.S. Patent #11,404,022  Claim 9
A system comprising:
A system comprising:
at least one processor unit;  
at least one processor unit;
at least one memory unit coupled to the processor unit; and
at least one memory unit coupled to the processor unit; and
wherein the processor unit is configured to perform a method, the method comprising:
wherein the processor unit is configured to perform a method, the method comprising: 

compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames; and

compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more source frames in response to better match the frame rate at which the one or more source frames are rendered to the one or more fluctuations in the variable frame rate.


Claim 9 of the present application differs from claim 9 of the patent application in that claim 9 of the present application recites, “rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames,” where claim 9 of the patent application does not explicitly recite this limitation.  However, claim 9 of the patent application recites “compressing one or more source frames of a plurality of source frames rendered at a variable frame rate” denoting a plurality of source frames are rendered at a variable frame rate, which in turn, may produce a plurality of rendered frames, thus may be considered to teach that recited by the present application.  Claim 9 of the present application further recites, “scanning out the rendered frames” where claim 9 of the patent application does not recite such limitation.  However, Wyatt et al. disclose scanning out the rendered frames ([0032] notes while operating in normal mode, GPU 240 configured to scan out pixel data from frame buffers 244 to generate video signals for display on display device 110, [0036] notes while operating in self-refresh mode, the pixel data generated by GPU 240 is cached and scanned out, by the self-refresh controller (SRC) 220, to generate video signals for display on display device 110).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to scanout rendered frames as taught by Wyatt et al. to ultimately be transmitted and output for display as known in the art.

Present Application #17/850,942  Claim 10
U.S. Patent #11,404,022  Claim 9
The system claim 9, wherein the method further comprises:  
A system comprising…
compressing one or more source frames of the plurality of source frames.
…compressing one or more source frames of a plurality of source frames rendered at a variable frame rate…


Present Application #17/850,942  Claim 11
U.S. Patent #11,404,022  Claim 10
The system claim 10, wherein the method further comprises:  
The system of claim 9, wherein the method further comprises:
capturing the one or more source frames before said compressing the one or more source frames.
capturing the one or more source frames before said compressing the one or more source frames.


Present Application #17/850,942  Claim 12
U.S. Patent #11,404,022  Claim 11
The system claim 10, wherein the method further comprises:  
The system of claim 9, wherein the method further comprises:
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the one or more source frames before said compressing the one or more source frames; and 
sending a resulting compressed frame to one or more remote devices over a network.
sending said a resulting compressed frame to one or more remote devices over a network.


Present Application #17/850,942  Claim 13
U.S. Patent #11,404,022  Claim 12
The system claim 9, wherein 
The system of claim 9, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the one or more downward fluctuations.


Present Application #17/850,942  Claim 14
U.S. Patent #11,404,022  Claim 13
The system claim 9, wherein the method further comprises:  
The system of claim 9, wherein the method further comprises:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each of the one or more source frames are rendered into the frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.


Present Application #17/850,942  Claim 15
U.S. Patent #11,404,022  Claim 14
The system claim 9, wherein 
The system of claim 9, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 16
U.S. Patent #11,404,022  Claim 15
The system claim 9, wherein 
The system of claim 9, wherein 
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 17
U.S. Patent #11,404,022  Claim 17
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising

compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;

scanning out the rendered frames; and

compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.


Claim 17 of the present application differs from claim 17 of the patent application in that claim 17 of the present application recites, “rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames,” where claim 17 of the patent application does not explicitly recite this limitation.  However, claim 17 of the patent application recites “compressing one or more source frames of a plurality of source frames rendered at a variable frame rate” denoting a plurality of source frames are rendered at a variable frame rate, which in turn, may produce a plurality of rendered frames, thus may be considered to teach that recited by the present application.  Claim 17 of the present application further recites, “scanning out the rendered frames” where claim 17 of the patent application does not recite such limitation.  However, Wyatt et al. disclose scanning out the rendered frames ([0032] notes while operating in normal mode, GPU 240 configured to scan out pixel data from frame buffers 244 to generate video signals for display on display device 110, [0036] notes while operating in self-refresh mode, the pixel data generated by GPU 240 is cached and scanned out, by the self-refresh controller (SRC) 220, to generate video signals for display on display device 110).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to scanout rendered frames as taught by Wyatt et al. to ultimately be transmitted and output for display as known in the art.

Present Application #17/850,942  Claim 18
U.S. Patent #11,404,022  Claim 18
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 17, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the scanning out of the one or more of the rendered frames of the compressing includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the one or more downward fluctuations.


Present Application #17/850,942  Claim 19
U.S. Patent #11,404,022  Claim 19
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 17, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the one or more downward fluctuations by putting a scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 20
U.S. Patent #11,404,022  Claim 17
The non-transitory computer readable medium of claim 17, wherein the method further comprises
A non-transitory computer readable medium…the method comprising
compressing one or more source frames of the plurality of source frames.
…compressing one or more source frames of a plurality of source frames rendered at a variable frame rate…



Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7, 9-15, and 17-19 of U.S. Patent No. 10,916,215 in view of Wyatt et al. (US 2012/0206461).  Please see the tables and rejections below.

Present Application #17/850,942  
1
2
3
4
5
6
7
8
9
10
U.S. Patent #10,916,215
1
1
2
3
4
5
6
7
9
9


Present Application #17/850,942  
11
12
13
14
15
16
17
18
19
20
U.S. Patent #10,916,215
10
11
12
13
14
15
17
18
19
17


Present Application #17/850,942  Claim 1
U.S. Patent #10,916,215  Claim 1
A method comprising: 
 A method comprising: 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;
rendering a plurality of source frames at a variable frame rate; 

compressing one or more source frames of the plurality of source frames; and
scanning out the rendered frames; and

compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application recites, “scanning out the rendered frames” where claim 1 of the patent application does not recite such limitation.  However, Wyatt et al. disclose scanning out the rendered frames ([0032] notes while operating in normal mode, GPU 240 configured to scan out pixel data from frame buffers 244 to generate video signals for display on display device 110, [0036] notes while operating in self-refresh mode, the pixel data generated by GPU 240 is cached and scanned out, by the self-refresh controller (SRC) 220, to generate video signals for display on display device 110).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to scanout rendered frames as taught by Wyatt et al. to ultimately be transmitted and output for display as known in the art.

Present Application #17/850,942  Claim 2
U.S. Patent #10,916,215  Claim 1
The method of claim 1, further comprising:  
 A method comprising…
compressing one or more source frames of the plurality of source frames.
…compressing one or more source frames of the plurality of source frames…


Present Application #17/850,942  Claim 3
U.S. Patent #10,916,215  Claim 2
The method of claim 2, further comprising:  
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the one or more source frames.
capturing the one or more source frames before said compressing the one or more source frames.


Present Application #17/850,942  Claim 4
U.S. Patent #10,916,215  Claim 3
The method of claim 2, further comprising:  
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the one or more source frames before said compressing the one or more source frames; and 
	
sending a resulting compressed frame to one or more remote devices over a network.
sending resulting one or more compressed frames to one or more remote devices over a network.


Present Application #17/850,942  Claim 5
U.S. Patent #10,916,215  Claim 4
The method of claim 1, wherein
The method of claim 1, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.


Present Application #17/850,942  Claim 6
U.S. Patent #10,916,215  Claim 5
The method of claim 1, further comprising:  
The method of claim 1, further comprising:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each of the one or more source frames are rendered into a frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein detecting the one or more fluctuations includes tracking a time at which the marker for each of the one or more source frames is placed into the memory unit.


Present Application #17/850,942  Claim 7
U.S. Patent #10,916,215  Claim 6
The method of claim 1, wherein  
The method of claim 1, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 8
U.S. Patent #10,916,215  Claim 7
The method of claim 1, wherein  
The method of claim 1, wherein 
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 9
U.S. Patent #10,916,215  Claim 9
A system comprising:
A system comprising: 
at least one processor unit;  
at least one processor unit;
at least one memory unit coupled to the processor unit; and
at least one memory unit coupled to the processor unit; and 
wherein the processor unit is configured to perform a method, the method comprising:
wherein the processor unit is configured to perform a method, the method comprising: 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames; and
rendering a plurality of source frames at a variable frame rate;

compressing one or more source frames of the plurality of source frames; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.


Claim 9 of the present application differs from claim 9 of the patent application in that claim 9 of the present application recites, “scanning out the rendered frames” where claim 9 of the patent application does not recite such limitation.  However, Wyatt et al. disclose scanning out the rendered frames ([0032] notes while operating in normal mode, GPU 240 configured to scan out pixel data from frame buffers 244 to generate video signals for display on display device 110, [0036] notes while operating in self-refresh mode, the pixel data generated by GPU 240 is cached and scanned out, by the self-refresh controller (SRC) 220, to generate video signals for display on display device 110).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to scanout rendered frames as taught by Wyatt et al. to ultimately be transmitted and output for display as known in the art.

Present Application #17/850,942  Claim 10
U.S. Patent #10,916,215  Claim 9
The system claim 9, wherein the method further comprises:  
A system comprising…
compressing one or more source frames of the plurality of source frames.
… compressing one or more source frames of the plurality of source frames…


Present Application #17/850,942  Claim 11
U.S. Patent #10,916,215  Claim 10
The system claim 10, wherein the method further comprises:  
The system of claim 9, wherein the method further comprises: 
capturing the one or more source frames before said compressing the one or more source frames.
capturing the one or more source frames before said compressing the one or more source frames.


Present Application #17/850,942  Claim 12
U.S. Patent #10,916,215  Claim 11
The system claim 10, wherein the method further comprises:  
The system of claim 9, wherein the method further comprises:
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the one or more source frames before said compressing the one or more source frames; and 
sending a resulting compressed frame to one or more remote devices over a network.
sending resulting one or more compressed frames to one or more remote devices over a network.


Present Application #17/850,942  Claim 13
U.S. Patent #10,916,215  Claim 12
The system claim 9, wherein 
The system of claim 9, wherein 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.


Present Application #17/850,942  Claim 14
U.S. Patent #10,916,215  Claim 13
The system claim 9, wherein the method further comprises:  
The system of claim 9, wherein the method further comprises:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each of the one or more source frames are rendered into a frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein detecting the one or more fluctuations includes tracking a time at which the marker for each of the one or more source frames is placed into the memory unit.


Present Application #17/850,942  Claim 15
U.S. Patent #10,916,215  Claim 14
The system claim 9, wherein 
The system of claim 9, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes putting a scanout unit to sleep for a period of time.
	


Present Application #17/850,942  Claim 16
U.S. Patent #10,916,215  Claim 15
The system claim 9, wherein 
The system of claim 9, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 17
U.S. Patent #10,916,215  Claim 17
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;
rendering a plurality of source frames at a variable frame rate; 

compressing one or more source frames of the plurality of source frames; and
scanning out the rendered frames; and

compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.


Claim 17 of the present application differs from claim 17 of the patent application in that claim 17 of the present application recites, “scanning out the rendered frames” where claim 17 of the patent application does not recite such limitation.  However, Wyatt et al. disclose scanning out the rendered frames ([0032] notes while operating in normal mode, GPU 240 configured to scan out pixel data from frame buffers 244 to generate video signals for display on display device 110, [0036] notes while operating in self-refresh mode, the pixel data generated by GPU 240 is cached and scanned out, by the self-refresh controller (SRC) 220, to generate video signals for display on display device 110).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to scanout rendered frames as taught by Wyatt et al. to ultimately be transmitted and output for display as known in the art.

Present Application #17/850,942  Claim 18
U.S. Patent #10,916,215  Claim 18
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 17, wherein 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the scanning out of the one or more of the rendered frames of the compressing includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations.


Present Application #17/850,942  Claim 19
U.S. Patent #10,916,215  Claim 19
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 17, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the downward fluctuations by putting a scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 20
U.S. Patent #10,916,215  Claim 17
The non-transitory computer readable medium of claim 17, wherein the method further comprises
A non-transitory computer readable medium …the method comprising… 
compressing one or more source frames of the plurality of source frames.
…compressing one or more source frames of the plurality of source frames…



Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 5-8, 10-12, 14-17, and 19-21 of U.S. Patent No. 10,339,891 in view of Wyatt et al. (US 2012/0206461).  Please see the tables and rejections below.

Present Application #17/850,942  
1
2
3
4
5
6
7
8
9
10
U.S. Patent #10,339,891
1
1
2
3
5
6
7
8
10
10


Present Application #17/850,942  
11
12
13
14
15
16
17
18
19
20
U.S. Patent #10,339,891
11
12
14
15
16
17
19
20
21
19


Present Application #17/850,942  Claim 1
U.S. Patent #10,339,891  Claim 1 
A method comprising: 
A method comprising: 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;
rendering a plurality of source frames into a buffer at a variable frame rate; 
scanning out the rendered frames; and
scanning out a plurality of output frames from the buffer with a scanout unit; 

compressing a source frame within each said output frame that is scanned out of the buffer; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 1 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 2
U.S. Patent #10,339,891  Claim 1 
The method of claim 1, further comprising:  
A method comprising…
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…


Present Application #17/850,942  Claim 3
U.S. Patent #10,339,891  Claim 2
The method of claim 2, further comprising:  
The method of claim 1, further comprising: 
capturing the one or more source frames before said compressing the one or more source frames.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/850,942  Claim 4
U.S. Patent #10,339,891  Claim 3
The method of claim 2, further comprising:  
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and 
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/850,942  Claim 5
U.S. Patent #10,339,891  Claim 5
The method of claim 1, wherein
The method of claim 1, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/850,942  Claim 6
U.S. Patent #10,339,891  Claim 6
The method of claim 1, further comprising:  
The method of claim 1, further comprising: 
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each said frame is rendered into the frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the memory unit.


Present Application #17/850,942  Claim 7
U.S. Patent #10,339,891  Claim 7
The method of claim 1, wherein  
The method of claim 1, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 8
U.S. Patent #10,339,891  Claim 8
The method of claim 1, wherein  
The method of claim 1, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 9
U.S. Patent #10,339,891  Claim 10
A system comprising:
A system comprising: 
at least one processor unit;  
at least one processor unit;
at least one memory unit coupled to the processor unit; and
at least one memory unit coupled to the processor unit; and
wherein the processor unit is configured to perform a method, the method comprising:
a scanout unit coupled to the processor unit, wherein the processor unit is configured to perform a method, the method comprising:
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames; and
rendering a plurality of source frames into a buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit; 

compressing a source frame within each said output frame that is scanned out of the buffer; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.


Claim 9 of the present application differs from claim 10 of the patent application in that claim 9 of the present application is broader in scope than claim 10 of the patent application, thus encompasses that of the patent application.  Additionally, claim 9 of the present application differs from claim 10 of the patent application in that claim 9 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 10 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 10
U.S. Patent #10,339,891  Claim 10 
The system claim 9, wherein the method further comprises:  
A system comprising…
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…


Present Application #17/850,942  Claim 11
U.S. Patent #10,339,891  Claim 11
The system claim 10, wherein the method further comprises:  
The system of claim 10, wherein the method further comprises:
capturing the one or more source frames before said compressing the one or more source frames.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/850,942  Claim 12
U.S. Patent #10,339,891  Claim 12
The system claim 10, wherein the method further comprises:  
The system of claim 10, wherein the method further comprises: 
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and 
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/850,942  Claim 13
U.S. Patent #10,339,891  Claim 14
The system claim 9, wherein 
The system of claim 10, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/850,942  Claim 14
U.S. Patent #10,339,891  Claim 15
The system claim 9, wherein the method further comprises:  
The system of claim 10, wherein the method further comprises: 
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each said frame is rendered into the frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the memory unit.


Present Application #17/850,942  Claim 15
U.S. Patent #10,339,891  Claim 16
The system claim 9, wherein 
The system of claim 10, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 16
U.S. Patent #10,339,891  Claim 17 
The system claim 9, wherein 
The system of claim 10, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 17
U.S. Patent #10,339,891  Claim 19
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;
rendering a plurality of source frames into a buffer at a variable frame rate; 
scanning out the rendered frames; and
scanning out a plurality of output frames from the buffer with a scanout unit; 

compressing a source frame within each said output frame that is scanned out of the buffer; and 
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.


Claim 17 of the present application differs from claim 19 of the patent application in that claim 17 of the present application is broader in scope than claim 19 of the patent application, thus encompasses that of the patent application.  Additionally, claim 17 of the present application differs from claim 19 of the patent application in that claim 17 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 19 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 18
U.S. Patent #10,339,891  Claim 20 
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 19, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the scanning out of the one or more of the rendered frames of the compressing includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/850,942  Claim 19
U.S. Patent #10,339,891  Claim 21 
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 19, wherein 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations by putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 20
U.S. Patent #10,339,891  Claim 19 
The non-transitory computer readable medium of claim 17, wherein the method further comprises
A non-transitory computer readable medium…the method comprising…
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…



Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 5-8, 10-12, 14-17, and 19-21 of U.S. Patent No. 9,984,647 in view of Wyatt et al. (US 2012/0206461).  Please see the tables and rejections below.

Present Application #17/850,942  
1
2
3
4
5
6
7
8
9
10
U.S. Patent #9,984,647
1
1
2
3
5
6
7
8
10
10


Present Application #17/850,942  
11
12
13
14
15
16
17
18
19
20
U.S. Patent #9,984,647
11
12
14
15
16
17
19
20
21
19


Present Application #17/850,942  Claim 1
U.S. Patent #9,984,647  Claim 1
A method comprising: 
A method comprising:
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;
rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate;
scanning out the rendered frames; and
scanning out a plurality of output frames from the buffer with a scanout unit;

compressing a source frame within each said output frame that is scanned out of the buffer; 

detecting one or more fluctuations in the variable frame rate; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 1 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 2
U.S. Patent #9,984,647  Claim 1
The method of claim 1, further comprising:  
A method comprising…
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…


Present Application #17/850,942  Claim 3
U.S. Patent #9,984,647  Claim 2
The method of claim 2, further comprising:  
The method of claim 1, further comprising: 
capturing the one or more source frames before said compressing the one or more source frames.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/850,942  Claim 4
U.S. Patent #9,984,647  Claim 3
The method of claim 2, further comprising:  
The method of claim 1, further comprising:
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/850,942  Claim 5
U.S. Patent #9,984,647  Claim 5
The method of claim 1, wherein
The method of claim 1, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/850,942  Claim 6
U.S. Patent #9,984,647  Claim 6
The method of claim 1, further comprising:  
The method of claim 1, further comprising: 
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each said frame is rendered into the frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer.


Present Application #17/850,942  Claim 7
U.S. Patent #9,984,647  Claim 7
The method of claim 1, wherein  
The method of claim 1, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 8
U.S. Patent #9,984,647  Claim 8
The method of claim 1, wherein  
The method of claim 1, wherein 
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 9
U.S. Patent #9,984,647  Claim 10
A system comprising:
A system comprising: 
at least one processor unit;  
at least one processor unit; 
at least one memory unit coupled to the processor unit; and
at least one memory unit coupled to the processor unit; and 
wherein the processor unit is configured to perform a method, the method comprising:
a scanout unit coupled to the processor unit, wherein the processor unit is configured to perform a method, the method comprising: 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames; and
rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit; 

compressing a source frame within each said output frame that is scanned out of the buffer;

detecting one or more fluctuations in the variable frame rate; and 
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 9 of the present application differs from claim 10 of the patent application in that claim 9 of the present application is broader in scope than claim 10 of the patent application, thus encompasses that of the patent application.  Additionally, claim 9 of the present application differs from claim 10 of the patent application in that claim 9 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 10 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 10
U.S. Patent #9,984,647  Claim 10
The system claim 9, wherein the method further comprises:  
A system comprising…
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…


Present Application #17/850,942  Claim 11
U.S. Patent #9,984,647  Claim 11
The system claim 10, wherein the method further comprises:  
The system of claim 10, wherein the method further comprises: 
capturing the one or more source frames before said compressing the one or more source frames.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/850,942  Claim 12
U.S. Patent #9,984,647  Claim 12
The system claim 10, wherein the method further comprises:  
The system of claim 10, wherein the method further comprises: 
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and 
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/850,942  Claim 13
U.S. Patent #9,984,647  Claim 14
The system claim 9, wherein 
The system of claim 10, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.

	


Present Application #17/850,942  Claim 14
U.S. Patent #9,984,647  Claim 15
The system claim 9, wherein the method further comprises:  
The system of claim 10, wherein the method further comprises:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each said frame is rendered into the frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer.


Present Application #17/850,942  Claim 15
U.S. Patent #9,984,647  Claim 16
The system claim 9, wherein 
The system of claim 10, wherein 
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 16
U.S. Patent #9,984,647  Claim 17
The system claim 9, wherein 
The system of claim 10, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 17
U.S. Patent #9,984,647  Claim 19
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;
rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate; 
scanning out the rendered frames; and
scanning out a plurality of output frames from the buffer with a scanout unit; 

compressing a source frame within each said output frame that is scanned out of the buffer; 

detecting one or more fluctuations in the variable frame rate; and 
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 17 of the present application differs from claim 19 of the patent application in that claim 17 of the present application is broader in scope than claim 19 of the patent application, thus encompasses that of the patent application.  Additionally, claim 17 of the present application differs from claim 19 of the patent application in that claim 17 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 19 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 18
U.S. Patent #9,984,647  Claim 20
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 19, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the scanning out of the one or more of the rendered frames of the compressing includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/850,942  Claim 19
U.S. Patent #9,984,647  Claim 21
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 19, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations by putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 20
U.S. Patent #9,984,647  Claim 19
The non-transitory computer readable medium of claim 17, wherein the method further comprises
A non-transitory computer readable medium…the method comprising…
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…



Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 4, 6, 9-11, 13, 15, 16, 18, 21-23, 25, 27, and 29 of U.S. Patent No. 9,332,216 in view of Wyatt et al. (US 2012/0206461).  Please see the tables and rejections below.

Present Application #17/850,942  
1
2
3
4
5
6
7
8
9
10
U.S. Patent #9,332,216
1
1
3
4
6
9
10
11
13
13


Present Application #17/850,942  
11
12
13
14
15
16
17
18
19
20
U.S. Patent #9,332,216
15
16
18
21
22
23
25
27
29
25


Present Application #17/850,942  Claim 1
U.S. Patent #9,332,216  Claim 1
A method comprising: 
A method comprising: 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;
rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate; 
scanning out the rendered frames; and
scanning out a plurality of output frames from the buffer with a scanout unit, each said output frame being scanned out sequentially with a vertical blanking interval at the end of each said output frame; 

compressing a source frame within each said output frame that is scanned out of the buffer; 

detecting one or more fluctuations in the variable frame rate; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 1 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 2
U.S. Patent #9,332,216  Claim 1
The method of claim 1, further comprising:  
A method comprising…
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…


Present Application #17/850,942  Claim 3
U.S. Patent #9,332,216  Claim 3
The method of claim 2, further comprising:  
The method of claim 1, further comprising: 
capturing the one or more source frames before said compressing the one or more source frames.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/850,942  Claim 4
U.S. Patent #9,332,216  Claim 4
The method of claim 2, further comprising:  
The method of claim 1, further comprising: 
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and 
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/850,942  Claim 5
U.S. Patent #9,332,216  Claim 6
The method of claim 1, wherein
The method of claim 1, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/850,942  Claim 6
U.S. Patent #9,332,216  Claim 9
The method of claim 1, further comprising:  
The method of claim 1, further comprising: 
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each said frame is rendered into the frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer.


Present Application #17/850,942  Claim 7
U.S. Patent #9,332,216  Claim 10
The method of claim 1, wherein  
The method of claim 1, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes extending the length of the vertical blanking interval by putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 8
U.S. Patent #9,332,216  Claim 11
The method of claim 1, wherein  
The method of claim 1, wherein 
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 9
U.S. Patent #9,332,216  Claim 13
A system comprising:
A system comprising: 
at least one processor unit;  
at least one processor unit;
at least one memory unit coupled to the processor unit; and
at least one memory unit coupled to the processor unit; and
wherein the processor unit is configured to perform a method, the method comprising:
a scanout unit coupled to the processor unit, wherein the processor unit is configured to perform a method, the method comprising: 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames; and
rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate;

scanning out a plurality of output frames from the buffer with a scanout unit, each said output frame being scanned out sequentially with a vertical blanking interval at the end of each said output frame; 

compressing a source frame within each said output frame that is scanned out of the buffer;

detecting one or more fluctuations in the variable frame rate; and
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.

	


Claim 9 of the present application differs from claim 13 of the patent application in that claim 9 of the present application is broader in scope than claim 13 of the patent application, thus encompasses that of the patent application.  Additionally, claim 9 of the present application differs from claim 13 of the patent application in that claim 9 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 13 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 10
U.S. Patent #9,332,216  Claim 13
The system claim 9, wherein the method further comprises:  
A system comprising…
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…


Present Application #17/850,942  Claim 11
U.S. Patent #9,332,216  Claim 15
The system claim 10, wherein the method further comprises:  
The system of claim 13, wherein the method further comprises:
capturing the one or more source frames before said compressing the one or more source frames.
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame.


Present Application #17/850,942  Claim 12
U.S. Patent #9,332,216  Claim 16
The system claim 10, wherein the method further comprises:  
The system of claim 13, wherein the method further comprises: 
capturing the one or more source frames before said compressing the one or more source frames; and 
capturing the source frame within each said output frame that is scanned out of the buffer before said compressing the source frame; and 
sending a resulting compressed frame to one or more remote devices over a network.
sending each said compressed frame to one or more remote devices over a network.


Present Application #17/850,942  Claim 13
U.S. Patent #9,332,216  Claim 18
The system claim 9, wherein 
The system of claim 13, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/850,942  Claim 14
U.S. Patent #9,332,216  Claim 21
The system claim 9, wherein the method further comprises:  
The system of claim 13, wherein the method further comprises:
placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer and 
placing a marker into a memory unit after each said frame is rendered into the frame buffer, 
tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each said frame is placed into the buffer.


Present Application #17/850,942  Claim 15
U.S. Patent #9,332,216  Claim 22
The system claim 9, wherein 
The system of claim 13, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes putting a scanout unit to sleep for a period of time.
said adjusting the timing of the compressing includes extending the length of the vertical blanking interval by putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 16
U.S. Patent #9,332,216  Claim 23
The system claim 9, wherein 
The system of claim 13, wherein
said adjusting the timing of the scanning out of one or more of the rendered frames includes delaying scanout of at least one output frame by changing a register value to a value that delays scanout.
said adjusting the timing of the compressing includes delaying scanout of at least one of the output frames by changing a register value to a value that delays scanout.


Present Application #17/850,942  Claim 17
U.S. Patent #9,332,216  Claim 25
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising
A non-transitory computer readable medium having processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method, the method comprising 
rendering a plurality of source frames at a variable frame rate to produce a corresponding plurality of rendered frames;
rendering a plurality of source frames into a buffer, each said source frame being rendered sequentially into the buffer at a variable frame rate; 
scanning out the rendered frames; and
scanning out a plurality of output frames from the buffer with a scanout unit, each said output frame being scanned out sequentially with a vertical blanking interval at the end of each said output frame; 

compressing a source frame within each said output frame that is scanned out of the buffer;

detecting one or more fluctuations in the variable frame rate; and 
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.
adjusting a timing of the compressing of one or more of the source frames in response to the one or more fluctuations.


Claim 17 of the present application differs from claim 25 of the patent application in that claim 17 of the present application is broader in scope than claim 25 of the patent application, thus encompasses that of the patent application.  Additionally, claim 17 of the present application differs from claim 25 of the patent application in that claim 17 of the present application recites, “compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate” where claim 25 of the patent application broadly recites, “adjusting a timing of the compressing of one or more of the source frames in response to one or more fluctuations in the variable frame rate.”  However, Wyatt et al. disclose compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application to incorporate compensations in the variable frame rate as taught by Wyatt et al. to improve synchronization process and visual quality by reducing the occurrences of image artifacts ([0110] and [0111] of Wyatt et al.).

Present Application #17/850,942  Claim 18
U.S. Patent #9,332,216  Claim 27
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 25, wherein 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
wherein said adjusting the scanning out of the one or more of the rendered frames of the compressing includes delaying a scan out in response to the one or more downward fluctuations.
wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations.


Present Application #17/850,942  Claim 19
U.S. Patent #9,332,216  Claim 29
The non-transitory computer readable medium of claim 17, wherein
The non-transitory computer readable medium of claim 25, wherein
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases,
the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
	

wherein said adjusting the timing of the compressing includes delaying a scan out of one or more of the output frames in response to the downward fluctuations, wherein said delaying the scan out includes adjusting the vertical blanking interval to by extending a length of the vertical blanking interval between two subsequent frames,
wherein said adjusting the timing of the scanning out of the one or more of the rendered frames includes delaying a scan out in response to the one or more downward fluctuations by putting a scanout unit to sleep for a period of time.
wherein said extending the length of the vertical blanking interval includes putting the scanout unit to sleep for a period of time.


Present Application #17/850,942  Claim 20
U.S. Patent #9,332,216  Claim 25
The non-transitory computer readable medium of claim 17, wherein the method further comprises
A non-transitory computer readable medium…the method comprising… 
compressing one or more source frames of the plurality of source frames.
…compressing a source frame within each said output frame that is scanned out of the buffer…



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 2012/0206461).

As to claim 9, Wyatt et al. disclose a system (Figure 1) comprising: at least one processor unit (CPU 102 and/or GPU 240 of parallel processing subsystem 112); at least one memory unit coupled to the processor unit (system memory 104 coupled to CPU 102 and/or GPU 240 via memory bridge 105); and wherein the processor unit (GPU 240) is configured to perform a method, the method comprising: rendering a plurality of source frames at a variable frame rate (e.g. variable frame rate considered different frame rates according to the mode of operation, e.g. while operating in normal mode, the graphics controller (e.g. GPU 240) may generate video signals at a higher refresh rate, e.g. 75Hz, and while operating in self-refresh mode, the local controller (e.g. self-refresh controller (SRC) 220) may generate video signals at a lower refresh rate, e.g. 30Hz, [0003]) to produce a corresponding plurality of rendered frames ([0032] notes GPU 240 may be configured to receive and process graphics primitives from CPU 102 to produce frames of pixel data (e.g. rendered frames) for display on display device 110 and store the frames of pixel data in the frame buffers 244 (e.g. rendered frames)); [scanning out the rendered frames] ([0032] notes while operating in normal mode, GPU 240 configured to scan out pixel data from frame buffers 244 to generate video signals for display on display device 110, [0036] notes while operating in self-refresh mode, the pixel data generated by GPU 240 is cached and scanned out, by the self-refresh controller (SRC) 220, to generate video signals for display on display device 110); and compensating for one or more fluctuations of the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz) by adjusting a timing of the scanning out of one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) in response to better match the frame rate at which the one or more source frames are rendered (e.g. refresh rate and/or timing of producing frames of pixel data and further generating video signals from the pixel data of frame buffers 244 by GPU 240) to the one or more fluctuations in the variable frame rate (e.g. changes in refresh rates when transitioning between and operating in self-refresh mode (e.g. generating video signals by SRC 220) and normal mode (e.g. generating video signals by GPU 240), e.g. from 30Hz to 75Hz)([0094] notes resynchronization process that synchronizes the video signals generated by GPU 240 to timing information passed from display device 110 to GPU 240, such that GPU 240 delays generating video signals until the display device 110 finishes driving LCD device 216 for the current frame, where after the video signals generated by SRC 220 reach the next vertical blanking period, display device 110 transitions to driving the LCD device 216 with the digital video signals generated by GPU 240, [0095] further notes ensuring the refresh rate of the video signals generated by SRC 220 are relatively slower, e.g. equal to the slowest refresh rate capable of driving the LCD device 216, than the refresh rate of the video signals generated by GPU 240, such that the pixel locations associated with the video signals of each of GPU 240 and SRC 220 will become aligned as time advances; alternatively, GPU 240 and SRC 220 may be configured to scan out the pixel data from frame buffers 244 or frame buffers 224, respectively, at the same rate, such that the SRC 220 may be configured to “stretch” the vertical blanking period or horizontal blanking period to effectively slow down the refresh rate of the video signals generated by the SRC 220).

Wyatt et al. describes adjusting a refresh rate when transitioning between and operating in a normal mode and a self-refresh mode, where it is well known for a refresh rate to correlate with a frame rate and also a timing, where a higher refresh rate may render and display image frames at a faster rate (timing) than that of a lower refresh rate.  Therefore, the “timing” and “frame rate” which are recited may correlate with the “refresh rate” as taught by Wyatt et al., yielding predictable results, without changing the scope of the invention. 

NOTE: As outlined in dependent claims 5, 7, 8, 13, 15, 16, 18, and 19 below, “…adjusting the scanning out…” may include “delaying a scan out in response to the one or more downward fluctuations,” “putting a scanout unit to sleep for a period of time,” and “delaying scanout of at least one output frame by changing a register value to a value that delays scanout,” where Wyatt et al. teaches these limitations (please see claims below), thus further supports Wyatt et al.’s teaching of “…compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the scanning out of the one or more of the rendered frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.” 

Claims 1 and 17 are similar in scope to claim 9 above, and are therefore rejected under similar rationale.

As to claims 2, 10, and 20, Wyatt et al. disclose compressing one or more source frames of the plurality of source frames ([0039] notes GPU 240 and/or SRC 220 may compress frames of pixel data).

As to claims 3 and 11, Wyatt et al. disclose capturing the one or more source frames before said compressing the one or more source frames ([0032] notes GPU 240 may be configured to receive and process graphics primitives from CPU 102 to produce frames of pixel data for display on display device 110, and store the frames of pixel data in frame buffers 244, thus storing may be considered “capturing,” where [0039] notes GPU 240 may compress the frame of pixel data prior to encoding the compressed pixel data using an MPEG-2 format in the digital video signals and transmitted to display device 110, [0039] further notes uncompressed frame of pixel data may be compressed by SRC 220, such as by run length encoding the uncompressed pixel data, and stored in frame buffers 224 as compressed pixel data, thus considered SRC 220 “captures” the uncompressed pixel data received from GPU 240 over communications path 280 and then compresses the uncompressed pixel data prior to storing).

As to claims 4 and 12, Wyatt et al. disclose capturing the one or more source frames before said compressing the one or more source frames ([0032] notes GPU 240 may be configured to receive and process graphics primitives from CPU 102 to produce frames of pixel data for display on display device 110, and store the frames of pixel data in frame buffers 244, thus storing may be considered “capturing,” where [0039] notes GPU 240 may compress the frame of pixel data prior to encoding the compressed pixel data using an MPEG-2 format in the digital video signals and transmitted to display device 110, [0039] further notes uncompressed frame of pixel data may be compressed by SRC 220, such as by run length encoding the uncompressed pixel data, and stored in frame buffers 224 as compressed pixel data, thus considered SRC 220 “captures” the uncompressed pixel data received from GPU 240 over communications path 280 and then compresses the uncompressed pixel data prior to storing); and sending a resulting compressed frame (e.g. compressed frame of pixel data by GPU 240 and/or SRC 220) to one or more remote devices (e.g. display device 110 (or LCD device 216 thereof)) over a network (over communications path 280)([0039] notes SRC 220 notes further decoding the compressed pixel data, generating video signals from the decoded pixel data, and driving LCD device 216 with the generated video signals of SRC 220, [0039] further notes GPU 240 may compress the frame of pixel data, encode the compressed frame of pixel data in the digital video signal, and then transmit to display device 110 (e.g. via communications path 280)).

As to claims 5, 13, and 18, Wyatt et al. disclose the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases (e.g. “downward fluctuation(s)” caused from the refresh rate decreasing due to transitioning from normal mode to self-refresh mode and further operating in the self-refresh mode, e.g. transitioning from 75Hz to 30Hz and operating at 30Hz)([0003] notes while operating in normal mode, the graphics controller (e.g. GPU 240) may generate video signals at a higher refresh rate, e.g. 75Hz, and while operating in self-refresh mode, the local controller (e.g. self-refresh controller (SRC) 220) may generate video signals at a lower refresh rate, e.g. 30Hz, [0034] thru [0036], and [0069] note while operating in self-refresh mode, display device 110 transitions control for driving LCD device 216 from the video signals generated by GPU 240 based on pixel data stored in frame buffers 244 to video signals generated by SRC 220 based on pixel data stored in local frame buffers 224), wherein said adjusting the timing of the scanning out of the one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) includes delaying a scan out in response to the one or more downward fluctuations (e.g. delaying scanning out of frame buffers 244 and generating video signals generated by GPU 240 and/or delaying scanning out of frame buffers 224 and generating video signals generated by SRC 220 while operating in self-refresh mode)([0073] notes while operating in self-refresh mode, GPU 240 still generates video signals for display on display device 110, however, GPU 240 operates in a power saving mode, where portions of the GPU 240 are power gated while other portions remain active to generate the video signals, where the GPU 240 may request display device 110 to reduce the refresh rate from 75Hz to 30Hz, and further generate and transmit video signals based on the lower refresh rate, thus “delaying” the scanning out from frame buffers 244, including generating video signals, in response to the change in the refresh rate to 30Hz).

As to claims 7 and 15, Wyatt et al. disclose said adjusting the timing of the scanning out of the one or more rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) includes putting a scanout unit (GPU 240) to sleep for a period of time (e.g. while operating in self-refresh mode until transitioned back to operating in normal mode)([0062] and [0069] note while operating in self-refresh mode, power may be terminated to GPU 240, placing GPU 240 in a power saving mode, until self-refresh mode is exited, e.g. transitioned back to normal mode, thus “put…to sleep for a period of time”).

As to claims 8 and 16, Wyatt et al. disclose said adjusting the timing of the scanning out of the one or more rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) includes delaying scanout of at least one output frame (e.g. delaying scanning out of frame buffers 244 and generating video signals generated by GPU 240 and/or delaying scanning out of frame buffers 224 and generating video signals generated by SRC 220 while operating in self-refresh mode) by changing a register value to a value that delays scanout ([0068] notes in cache frame state (e.g. state directly prior to entering self-refresh mode), GPU 240 may indicate how many consecutive frames of video to store in local frame buffers 224 by writing a value to a control register in display device, and after display device 110 has stored the one or more frames of video in local frame buffers 224, display device 110 transitions to a self-refresh mode, [0069] notes while operating in self-refresh state, TCON 210 drives the LCD device 216 with video signals generated by SRC 220 based on pixel data stored in local frame buffers 224 instead of driving the LCD device 216 based on video signals generated by GPU 240, where GPU 240 as well as frame buffers 244 (see [0062]) and communications path are in a power saving mode, until self-refresh mode is exited, e.g. transitioned back to normal mode, thus while GPU 240 and frame buffers 244 are powered down, the scanout from frame buffers 244 is “delayed” such that no frames of pixel data are rendered, stored, or scanned out of frame buffers 244).

As to claim 19, Wyatt et al. disclose the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases (e.g. “downward fluctuation(s)” caused from the refresh rate decreasing due to transitioning from normal mode to self-refresh mode and further operating in the self-refresh mode, e.g. transitioning from 75Hz to 30Hz and operating at 30Hz)([0003] notes while operating in normal mode, the graphics controller (e.g. GPU 240) may generate video signals at a higher refresh rate, e.g. 75Hz, and while operating in self-refresh mode, the local controller (e.g. self-refresh controller (SRC) 220) may generate video signals at a lower refresh rate, e.g. 30Hz, [0034] thru [0036], and [0069] note while operating in self-refresh mode, display device 110 transitions control for driving LCD device 216 from the video signals generated by GPU 240 based on pixel data stored in frame buffers 244 to video signals generated by SRC 220 based on pixel data stored in local frame buffers 224), wherein said adjusting the timing of the scanning out of the one or more of the rendered frames (e.g. adjusting the refresh rate, which includes adjusting the timing of scanning out from frame buffers 244 by GPU 240, including generating video signals by GPU 240 and/or scanning out from frame buffers 224 by SRC 220, including generating video signals by SRC 220) includes delaying a scan out in response to the downward fluctuations (e.g. delaying scanning out of frame buffers 244 and generating video signals generated by GPU 240 and/or delaying scanning out of frame buffers 224 and generating video signals generated by SRC 220 while operating in self-refresh mode) by putting the scanout unit (GPU 240) to sleep for a period of time (e.g. while operating in self-refresh mode until transitioned back to operating in normal mode)([0062] and [0069] note while operating in self-refresh mode, power may be terminated to GPU 240 as well as frame buffers 244 and communications path 280, placing GPU 240, frame buffers 244, and communications path 280 in a power saving mode, until self-refresh mode is exited, e.g. transitioned back to normal mode, thus while GPU 240 is “put…to sleep for a period of time,” the scanout from frame buffers 244 is “delayed” such that no frames of pixel data are stored or scanned out of frame buffers 244, [0073] further notes while operating in self-refresh mode, GPU 240 still generates video signals for display on display device 110, however, GPU 240 operates in a power saving mode, where portions of the GPU 240 are power gated while other portions remain active to generate the video signals, where the GPU 240 may request display device 110 to reduce the refresh rate from 75Hz to 30Hz, and further generate and transmit video signals based on the lower refresh rate, thus “delaying” the scanning out from frame buffers 244, including generating video signals, in response to the change in the refresh rate to 30Hz).

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 2012/0206461) as applied to claims 1 and 9 above, and further in view of Huang (2014/0111512).

As to claims 6 and 14, Wyatt et al. disclose said detecting the one or more fluctuations includes tracking a time at which each said frame is transmitted to a display device ([0072] and [0073] notes while operating in self-refresh mode, GPU 240 monitors pixel data in frame buffers 244 to detect a progressiveness of idleness (e.g. graphical activity), where if GPU 240 detects graphical activity, GPU 240 transitions back to operating in normal mode, and upon detecting a decrease and/or idleness in the graphical activity, GPU 240 transitions back to operating in self-refresh mode), but do not disclose, but Huang discloses placing a marker into a memory unit (e.g. Figure 4, further illustrated in Figure 5 as one of registers of BC hardware agent 410) after each  of the one or more source frames are rendered into the frame buffer (Figures 4 and 5, frame buffer 442 of external memory 440), and tracking a time at which the marker for each of the one or more source frames are placed into the memory unit ([0025] notes hardware agent 410 monitors the activities on the system bus and keep track of a plurality of status such as a buffer clearing, drawing, and read status to read from/or write to frame buffer 442, [0026] notes various registers containing various fields for specific information, which may be considered “markers”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Wyatt et al.’s system and method of detecting one or more fluctuations with Huang’s method monitoring and tracking all activities of the frame buffer in order to accommodate for various conditions in which the frame rate may fluctuate and adjust accordingly, thus further enhancing the overall performance of the system. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VILL (US 2015/0098020) discloses a system and method of dynamically adjusting frame rates according to various parameters, including buffer levels, fluctuations in frame rates at sample points, and pending frames to be processed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612